Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claim 1 especially:
“a layered device having a first principal surface with joint electrodes disposed thereon and a second principal surface that is opposite the first principal surface, the first principal surface being bonded to the reverse surface, the joint electrodes being joined to the external electrodes, the layered device having a plurality of semiconductor devices layered together, wherein the first principal surface is larger in area than the photodetection surface and smaller in area than the rear surface”
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claim 13, especially:
“cutting the layered optical wafer with the image capturing unit bonded thereto, fabricating an image capturing module in which a layered optical portion includes a plurality of optical members layered together, the layered optical portion having a front surface to which light is applied and a rear surface that is opposite the front surface, the rear surface being bonded to the photodetection surface, the image capturing unit being bonded to the rear 

The prior art cited discloses:
Kitano (US 2017/0064249 A1) discloses an imaging apparatus including an image sensor having a photodetecting surface which crosses a longitudinal axis of an insertion unit of an endoscope; and a circuit board which is mounted with the image sensor and includes: a sensor mounting portion which has plural sensor connection lands to which respective terminals of the image sensor are connected and faces a back surface, opposite to the photodetecting surface, of the image sensor; and a polygonal-prism-shaped cable connection portion which has plural cable connection lands being electrically continuous with the respective sensor connection lands and extends parallel with the longitudinal axis, wherein an outline of the cable connection portion is smaller than an outline of the sensor mounting portion when viewed from a distant point on an axis of the cable connection portion, and the cable connection lands are formed on plural side surfaces of the cable connection portion in a distributed manner.

Kitano (US 2017/0248780 A1) discloses an endoscope has an imaging unit at a tip portion of an insertion unit to be inserted into a body cavity, the imaging unit includes: a solid-state imaging device which performs photoelectric conversion on an optical image formed on a photodetecting surface thereof; a circuit board having a connection surface which is opposed to a surface, opposite to the photodetecting surface and formed with terminals, of 

Kitano (US 2017/0251914 A1) discloses an endoscope has an imaging unit at a tip portion of an insertion unit to be inserted into a body cavity, and the imaging unit includes: a solid-state imaging device which is disposed in such a manner that a photodetecting surface thereof crosses a longitudinal direction of the insertion unit and which performs photoelectric conversion on an optical image formed on the photodetecting surface; a circuit board having a connection surface which is opposed to a surface, opposite to the photodetecting surface and formed with connection terminals, of the solid-state imaging device and which serves for electrical connection to the connection terminals of the solid-state imaging device, wherein the circuit board is a rigid board that is L-shaped as defined herein; and a first leg and a second leg that constitute the L-shaped circuit board and are perpendicular to each other. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425